 426DECISIONSOF NATIONALLABOR RELATIONS BOARDRed-More Corporation,d/b/a Disco Fair, et al.andRetail Clerks Union,Local No. 899,Retail ClerksInternationalAssociation,AFL-CIO.Case31-CA-519January 30, 1968SUPPLEMENTAL DECISIONBy MEMBERS BROWN,JENKINS,AND ZAGORIAOn May 16, 1967, the National LaborRelationsBoard issueditsDecision and Order in the above-captioned proceeding, granting the General Coun-sel'sMotion for Summary Judgment that Respond-ents had refused to bargain with the ChargingUnion as the certified representative for an ap-propriate unit of Respondents' employees.' OnJune 5, 1967,Respondentsfiled a Motion forReconsideration,Motion for Hearing, and Motionfor Opening of Record. No opposition thereto wasfiled by either the Charging Union or the GeneralCounsel.I.STATEMENT OF THE CASEA. The Representation ProceedingsOn June 28, 1966, the Regional Director issueda Decision and Direction of Election in which hefound, on the basis of the hearing record, includinglicense and lease agreementscovering departmentsatDisco Fair's retail discount operations, thatDisco Fair and itslicensees and lesseeswere jointemployers, and that an overall unit of their em-ployees was appropriate.2 On July 8, 1966, DiscoFair fileda requestfor review with the Board, con-tending that by virtue .of. certain changes in itslicense and lease agreements sincethe proceedinginCase 21-RM-1162, there was no basis for ajoint-employer finding. The request for review wasdeniedby the Board on July 19, 1966, and, in theensuing election,a majority of the employees in theunit voted for the Union. Thereafter, Disco Fair,againcontesting the appropriateness of the unitbased on the joint-employer relationship, filed withthe Regional Director objections to the election, aswell as a Motion for Reconsideration of the Deci-sionand Direction of Election and a Stay of Certifi-cation. In a Supplemental Decision issued on Sep-tember 27, 1966, the Regional Director overruledthe objections, denied the motion, and certified theUnion. Disco Fair made no request for review ofthe Regional Director's Supplemental Decision.1164 NLRB 638.zRed-More Corporation, dlbla Disco Fair,Cases 31-RC-210 and31-RC-21I(not published in NLRB volumes).The Regional Directortook official notice of the record and decision in Case 21-RM-1 162, is-sued April 16,1965, which also found, contrary to Disco Fair,a joint-em-B.The Unfair Labor Practice ProceedingPursuant to a charge filed by the Union, the Re-gional Director issued a complaint on October 28,1966, against Disco Fair and its licensees and les-sees, alleging violations of Section 8(a)(5) and (1) ofthe Act. In substance, the complaint alleged theUnion's certification, as described above, and thatsinceOctober 3, 1966, the Respondents haverefused to bargain with the Union, althoughrequested by the Union to do so. Answers filed bytheRespondents to the complaint admitted theabove-recited matters pertaining to the representa-tion proceeding and the refusal of the Union's post-certification request for bargaining, but denied thefinding of a joint-employer relationship and the ap-propriateness of the unit based thereon. Upon theGeneral Counsel's Motion for Summary Judgment,inasmuch as the pleadings presented no issues offact or law requiring a hearing, the Board, onDecember 30, 1966, issued an Order TransferringProceeding to the Board and a Notice to ShowCause why the General Counsel's motion shouldnot be granted. Thereafter, the Respondents filed aStatement in Opposition to Motion for SummaryJudgment, and a Response to Notice to ShowCause, in which,inter alia,itwas contendedgenerally that the form license and lease agreementsbetween Disco Fair and the other Respondentshave been changed to clarify or delete the provi-sions relied upon by the Regional Director to sup-port his finding of a joint-employer relationship. Asset forth above, the Board granted the GeneralCounsel's Motion for Summary Judgment. In doingso, the Board noted that, assuming the agreementchanges referred to in the Response to Notice toShow Cause were new, such changes were not par-ticularized, nor were copies of the revised agree-ments submitted, in order to show the effect, if any,upon the finding of a joint-employer relationship inthe prior representation proceedings.II.THE INSTANT MOTIONSAt the outset,Respondent defends its failurepreviously to submit the agreement changes on theground that the requirementthereof bythe Board ineffectgrantsdiscovery rights to the GeneralCounsel.3This is a procedural misconception. Oncethe complaint and answer establish,as in this case,the certification of the Union in the underlyingrepresentation case,and the subsequent requestand refusal to bargain,a prima facieviolation ofSection 8(a)(5) has been shown.Even assuming thatployer relationship.3 In our original decision,we rejected a similar contention that the is-suance of a notice to show cause gives discovery rights to the GeneralCounsel which are not available to other parties, and shifts the burden ofproof from the General Counsel toRespondent.169 NLRB No. 63 RED-MORE CORP.427there was a further burden on the General Counselto prove the continued existence of the joint-employer relationship, that burden was met by thefinding thereof in the representation case, and thewell-established legal principle that a state of affairsshown to exist is presumed to continue until thecontrary is shown. The purpose of the Notice toShow Cause was to afford Respondent an opportu-nity to rebut theprima faciecase so established bygoing forwardwith sufficient evidence to show thatthe circumstances upon which the representationcase decision- was based no longer existed. Unitdeterminations based upon fully litigated represen-tation proceedings, such as the joint-employer rela-tion here involved, are entitled to some degree offinality in a subsequent related unfair labor practicecase. It is self-evident that we cannot countenancethe circumvention of the joint-employer findingthrough the device of a general allegation ofchanges in the underlying agreements after eachsuch finding, for to do so would prolong litigationand deny bargaining rights to the employees in thecertified unit.Accordingly, we held that such al-legation by Respondent in its response to theNotice to Show Cause was insufficient, and grantedsummary judgment.Respondent now seeks belatedly to particularizethe revisions relied upon, asserting that they arenew and were not in existence at the time of the Re-gionalDirector'sDecision and Direction of Elec-tion, issued June 28, 1966. The exact date of suchrevisions, however, is not set forth in the motions,and in any event Respondent failed to raise suchrevisions prior to the Regional Director's Supple-mental Decision of September 27, 1966, or to is-suance of the instant complaint on the following Oc-tober 28.Moreover, even assuming that the revi-sionswere not executed or effectuated until thelatter date, and therefore could not have been raisedbefore then, Respondent still showed a lack ofdiligence by waiting until after the adverse grantingof summary judgment before taking proper steps toadduce the revisions which concededly were in ex-istence at the time of the antecedent notice to showcause.In any event, motions based on newly discoveredevidence will not be granted unless such evidencewill probably change the outcome of the litigation.We have considered the revisions particularized byRespondent and find them insufficient to establishthatthe circumstances upon which the joint em-ployer finding in the representation case was basedno longer exist. Those circumstances includeduniform provisions in the license and lease agree-ments whereby (1) the licensees and lessees wererequired to abide by the rules and regulations ofDisco Fair; (2) they were required to discharge anyof their employees, whether or not for cause, whenrequested to do so by Disco Fair; and (3) they wererequired to obtain the written consent of Disco Fairbefore entering into collective-bargaining negotia-tions for their employees, and to give reasonablenotice to Disco Fair concerning the time, place, andsubject matter of such negotiations. According tothe motions, the corresponding revisions provide:(1) "It is understood and agreed that such rules andregulations as established by the Landlord shall notgovern or affect the wages, benefits or conditions ofemployment of employees employed by Tenant";(2) "Tenant agrees to maintain an adequate staff ofcompetent, courteous and efficient personnel toconduct its business during business hours"; and (3)"Neither Landlord nor Tenant will enter into anynegotiations or agreements, oral or written, withany labor organization with respect to employeeswithout first giving written notice in advance of en-tering into any such negotiations. Moreover, eitherparty will allow the other to sit in as an observer inany negotiations concerning labor relations andreasonable notice must be given concerning thetime, place and subject matter of such negotia-tions." In addition, the motions assert that there hasbeen added to the revised agreements the followingclause: "Further, it is understood that this Agree-ment is in no way to be construed or interpreted ascreating a partnership, joint venture, employer-em-ployee, joint-employer or any other relationshipother than Landlord and Tenant."In our view, the revisedagreementsare basicallythe same as the old agreements in all materialrespects. The mere addition of a sentence recitingthat Disco Fair's rules and regulations will not af-fectconditionsof employment is insufficient,withoutmore, to establish a change in circum-stances which would undermine the previous unit.determination.Moreover, the revised item (2) ap-parently reserves the right to Disco Fair to deter-mine whether the licensees and lessees have "anadequate staff of competent, courteous and efficientpersonnel." Any possible doubt about the matter,however, is resolved by an examination of therevised item (3). Its original form is virtually identi-cal with a provision which we have previously heldto support a joint-employer finding.4 The revisedform is different only in that it does not require con-sent from Disco Fair before the licensees and les-sees enter into collective-bargaining negotiations.We do not believe this difference is determinative,since the other restrictions in the revised item (3)reserve the right to Disco Fair of advance noticefrom the licensees and lessees as to the time, place,and subject matter before they can evendiscusstheir employees with a labor organization, andfurther to attendsuchdiscussion.Even thoughDisco Fair's consent is no longer required, we be-lieve that by virtue of these restrictions, Disco Fairremains in a position substantially to affect. the em-ployment conditions of the employees of its licen-4FrostcoSuper Save Stores, Inc.,138 NLRB125, 127-128. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDsees and lessees.5 Accordingly, we are unimpressedployer relationship previously found, and reaffirmby the recital in the revised agreements that it is notour finding that Respondents' refusal to bargainthe intent of the parties thereto to create a joint-em-with the Union as the certified representative of theployer relationship.We find, therefore, that thereemployees in the unit heretofore found appropriatehas been insufficient change to affect the joint-em-is violative of Section 8(a)(5) of the Act.5 S. S. KresgeCompany,K-Mart Division,et al.,169 NLRB 422.